PER CURIAM.
D.T., a juvenile, appeals his adjudications of guilt regarding the charges of burglary of a structure, burglary of a conveyance, and loitering or prowling. We affirm the adjudications of guilt as to burglary of a structure and loitering or prowling without further comment. However, we reverse the adjudication of guilt as to burglary of a conveyance because the State offered no evidence that D.T. was one of the individuals seen inside or trying to enter the vehicle specified in the petition for delinquency.
AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER, ORFINGER and COHEN, JJ., concur.